Exhibit 10.1

 



Security pUrchase AGREEMENT

This Security Purchase Agreement (this “Agreement”) is made as of [_______],
2019 (the “Effective Date”) by and between Amyris, Inc., a Delaware corporation
(the “Company”), and [___________] (“Purchaser”).

1.      Issuance of Securities. Effective as the Effective Date, the Company
will issue and sell to Purchaser (i) [_________] shares (the “Shares”) of the
Company’s Common Stock, $0.0001 par value per share (the “Common Stock”) and
(ii) a warrant in the form attached hereto as Exhibit A (the “Warrant”),
registered in the name of the Purchaser, to purchase up to [________] shares of
the Company’s Common Stock, with an exercise price per share equal to $[_____],
subject to adjustment therein (the “Warrant Shares” and, together with the
Shares and the Warrant, the “Securities”). Purchaser will purchase the Shares at
a price of $[_____] per Share in cash. The total purchase price payable by the
Purchaser for the Securities is $[_______] (the “Total Purchase Price”).

2.      Closing and Delivery.

(a)               Closing. The closing (“Closing”) of the transactions
contemplated hereby shall be held at the offices of Fenwick & West LLP, 801
California Street, Mountain View, California 94041 within two Business Days of
the date of this Agreement (such date, the “Closing Date”), or at such other
time and place as the Company and the Purchaser mutually agree upon. “Business
Day” shall mean any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

(b)               Delivery. At the Closing, the Company shall execute and
deliver to the Purchaser the Warrant and the Purchaser shall pay the Company the
applicable Total Purchase Price in immediately available funds. Promptly
following the Closing, the Company shall deliver to the Purchaser a single stock
certificate representing the number of Shares purchased by the Purchaser, such
stock certificate to be registered in the name of the Purchaser, or in such
nominee’s or nominees’ name(s) as designated by the Purchaser in writing,
against payment of the purchase price therefor by wire transfer of immediately
available funds to such account or accounts as the Company shall designate in
writing to Purchaser.

3.      Company Representations. The Company represents and warrants to
Purchaser as follows:

(a)               Organization and Standing. The Company is duly incorporated,
validly existing, and in good standing under the laws of the State of Delaware.
The Company has all requisite power and authority to own and operate its
properties and assets and to carry on its business as presently conducted and as
proposed to be conducted. The Company is qualified to do business as a foreign
entity in every jurisdiction in which the failure to be so qualified would have,
or would reasonably be expected to have, a material adverse effect, individually
or in the aggregate, upon the business, properties, tangible and intangible
assets, liabilities, operations, prospects, financial condition or results of
operation of the Company or the ability of the Company to perform its
obligations under the Transaction Agreements (a “Material Adverse Effect”).



 

 

(b)               Power. The Company has all requisite power to execute and
deliver this Agreement, to sell and issue the Securities hereunder, and to carry
out and perform its obligations under the terms of this Agreement and the
Warrant (the “Transaction Agreements”).

(c)               Authorization. The execution, delivery, and performance of the
Transaction Agreements by the Company has been duly authorized by all requisite
action on the part of the Company and its officers, directors and stockholders,
and this Agreement constitutes the legal, valid, and binding obligation of the
Company enforceable in accordance with its terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally, and
(b) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies (the “Enforceability Exceptions”).

(d)               Consents and Approvals. Except for any Current Report on Form
8-K or Notice of Exempt Offering of Securities on Form D to be filed by the
Company in connection with the transaction contemplated hereby, the Company is
not required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order to consummate the transaction contemplated by the Transaction Agreements.
Assuming the accuracy of the representations of the Purchaser in Section 4, no
consent, approval, authorization or other order of, or registration,
qualification or filing with, any court, regulatory body, administrative agency,
self-regulatory organization, stock exchange or market (including The Nasdaq
Stock Market), or other governmental body is required for the execution and
delivery of the Transaction Agreements, the valid issuance, sale and delivery of
the Securities to be sold pursuant to this Agreement other than such as have
been or will be made or obtained, or for any securities filings required to be
made under federal or state securities laws applicable to the offering of the
Securities.

(e)               Non-Contravention. Except as disclosed in Schedule 3(e), the
execution and delivery of the Transaction Agreements, the issuance, sale and
delivery of the Securities to be sold by the Company under this Agreement, the
performance by the Company of its obligations under the Transaction Agreements
and/or the consummation of the transaction contemplated hereby will not
(a) conflict with, result in the breach or violation of, or constitute (with or
without the giving of notice or the passage of time or both) a violation of, or
default under, (i) any bond, debenture, note or other evidence of indebtedness,
or under any lease, license, franchise, permit, indenture, mortgage, deed of
trust, loan agreement, joint venture or other agreement or instrument to which
the Company or any subsidiary is a party or by which it or its properties may be
bound or affected, (ii) the Company’s Restated Certificate of Incorporation, as
amended and as in effect on the date hereof, the Company’s Bylaws, as amended
and as in effect on the date hereof, or the equivalent document with respect to
any subsidiary, as amended and as in effect on the date hereof, or (iii) any
statute or law, judgment, decree, rule, regulation, ordinance or order of any
court or governmental or regulatory body (including The Nasdaq Stock Market),
governmental agency, arbitration panel or authority applicable to the Company,
any of its subsidiaries or their respective properties, except in the case of
clauses (i) and (iii) for such conflicts, breaches, violations or defaults that
would not be likely to have, individually or in the aggregate, a Material
Adverse Effect, or (b) result in the creation or imposition of any lien,
encumbrance, claim, security interest or restriction whatsoever upon any of the
material properties or assets of the Company or any of its subsidiaries or an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any material bond, debenture, note or any other evidence of
indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company or any if its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company is subject. For purposes of this
Section 3(e), the term “material” shall apply to agreements, understandings,
instruments, contracts or proposed transactions to which the Company is a party
or by which it is bound involving obligations (contingent or otherwise) of, or
payments to, the Company in excess of $100,000 in a 12-month period.



 2 

 

(f)                Shares. The Shares are duly authorized and when issued
pursuant to the terms of this Agreement will be validly issued, fully paid, and
nonassessable, and will be free of any liens or encumbrances with respect to the
issuance thereof; provided, however, that the Shares shall be subject to
restrictions on transfer under state or federal securities laws as set forth in
this Agreement, or as otherwise may be required under state or federal
securities laws as set forth in this Agreement at the time a transfer is
proposed. Except as disclosed in Schedule 3(f), the issuance and delivery of the
Shares is not subject to preemptive, co-sale, right of first refusal or any
other similar rights of the stockholders of the Company or any other person, or
any liens or encumbrances or result in the triggering of any anti-dilution or
other similar rights under any outstanding securities of the Company.

(g)               Authorization of the Warrants. The Warrants have been duly
authorized by the Company and, when duly executed and delivered by the Company,
will constitute a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, subject to the Enforceability
Exceptions.

(h)               Authorization of the Warrant Shares. The Warrant Shares
issuable upon exercise of the Warrants have been duly authorized and reserved
for issuance upon exercise by all necessary corporate action and such shares,
when issued upon such exercise in accordance of the terms of the Warrants, will
be validly issued and will be fully paid and non-assessable, and will be free of
any liens or encumbrances with respect to the issuance thereof; provided,
however, that the Warrant Shares shall be subject to restrictions on transfer
under state or federal securities laws as set forth in this Agreement, or as
otherwise may be required under state or federal securities laws as set forth in
this Agreement at the time a transfer is proposed. Except as disclosed in
Schedule 3(f), the issuance and delivery of the Warrant Shares is not subject to
preemptive, co-sale, right of first refusal or any other similar rights of the
stockholders of the Company or any other Person, or any liens or encumbrances or
result in the triggering of any anti-dilution or other similar rights under any
outstanding securities of the Company.

(i)                 No Registration. Assuming the accuracy of each of the
representations and warranties of the Purchaser, the issuance by the Company of
the Securities is exempt from registration under the Securities Act of 1933, as
amended.



 3 

 

4.      Investment Representations. In connection with the receipt of the
Securities pursuant to this Agreement, Purchaser represents to the Company the
following:

(a)               The execution, delivery and performance by Purchaser of this
Agreement do not and will not contravene or constitute a default under, or
violation of, or be subject to penalties under, (i) any agreement (or require
the consent of any party under any such agreement that has not been made or
obtained) to which Purchaser is a party, or (ii) any judgment, injunction,
order, decree or other instrument binding upon Purchaser, except where such
contravention, default, violation or failure to obtain a consent, individually
or in the aggregate, would not reasonably be expected to impair Purchaser’s
ability to perform fully any obligation which Purchaser has or will have under
this Agreement.

(b)               Purchaser understands the definition of the term “accredited
investor” within the meaning of Regulation D, Rule 501(a), promulgated by the
SEC under the Securities Act of 1933, as amended (the “Securities Act”), and
qualifies as an accredited investor.

(c)               Purchaser is aware of the Company’s business affairs and
financial condition and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision to acquire the Securities.
Purchaser is acquiring the Securities for investment for its own account only
and not with a view to, or for resale in connection with, any “distribution”
thereof within the meaning of the Securities Act or under any applicable
provision of state law. Purchaser does not have any present intention to
transfer the Securities to any other person or entity in such a “distribution.”

(d)               Purchaser understands that the Securities have not been
registered under the Securities Act by reason of a specific exemption therefrom,
which exemption depends upon, among other things, the bona fide nature of
Purchaser’s investment intent as expressed herein.

(e)               Purchaser understands that the Securities are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, Purchaser must hold the Securities indefinitely unless
they are registered with the SEC and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
Purchaser acknowledges that the Company has no obligation to register or qualify
the Securities for resale.

(f)                By reason of his business and financial experience, Purchaser
has the ability to protect her own interests in connection with the purchase of
the Securities.

5.      Restrictive Legends and Stop-Transfer Orders.

The certificate or certificates representing the Securities shall bear such
legends as the Company deems to be required for the purpose of compliance with
applicable Federal or state securities laws or as otherwise required by law.



 4 

 

6.      Beneficial Ownership Limitation.

The Company shall not effect any exercise or conversion of any Company security,
and the Purchaser shall not have the right to exercise or convert any portion of
any Company security, to the extent that after giving effect to such issuance
after exercise or conversion, the Purchaser (together with the Purchaser’s
affiliates, and any other persons acting as a group together with the Purchaser
or any of the Purchaser’s affiliates (such Persons, “Attribution Parties”)),
would beneficially own in excess of the Beneficial Ownership Limitation (as
defined below); provided, that the Beneficial Ownership Limitation shall not
apply in the event that the Company obtains stockholder approval for issuances
of shares of Common Stock in excess of the Beneficial Ownership Limitation and
otherwise satisfies the requirements of Nasdaq Stock Market Rule 5635. For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Purchaser and Attribution Parties shall include the
number of shares of Common Stock issuable upon exercise or conversion of the
Company security with respect to which such determination is being made, but
shall exclude the number of shares of Common Stock which would be issuable upon
(i) exercise or conversion of the remaining, nonexercised or nonconverted
portion of the Company security to which such determination is being made that
is beneficially owned by the Purchaser or any of its Attribution Parties and
(ii) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Company subject to a limitation on conversion or
exercise analogous to the limitation contained herein beneficially owned by the
Purchaser or any of its Attribution Parties. Except as set forth in the
preceding sentence, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations promulgated thereunder, it being
acknowledged by the Purchaser that the Purchaser is solely responsible for any
schedules required to be filed in accordance therewith. In addition, a
determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 6, in
determining the number of outstanding shares of Common Stock, the Purchaser may
rely on the number of outstanding shares of Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the U.S. Securities
and Exchange Commission, as the case may be, (B) a more recent public
announcement by the Company or (C) a more recent written notice by the Company
or the Company’s transfer agent setting forth the number of shares of Common
Stock outstanding. Upon the written or oral request of the Purchaser, the
Company shall within two trading days confirm orally and in writing to the
Purchaser the number of shares of Common Stock then outstanding. In any case,
the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company by the
Purchaser or its Attribution Parties since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 19.99% of the number of shares of the Common Stock
outstanding.

7.      Registration Rights.

(a)               Company Registration. If at any time or from time to time the
Company shall determine to register any of its equity securities, either for its
own account or for the account of security holders (other than (1) in a
registration relating solely to employee benefit plans, (2) a registration on
Form S-4 or S-8 (or such other similar successor forms then in effect under the
Securities Act), (3) a registration pursuant to which the Company is offering to
exchange its own securities, or (4) a registration statement relating solely to
dividend reinvestment or similar plans), the Company will:



 5 

 

(i)                 promptly (but in no event less than 10 days before the
effective date of the relevant Registration Statement) give to the Holder
written notice thereof; and

(ii)              include in such registration (and any related qualification
under state securities laws or other compliance), and in any underwriting
involved therein, all the Registrable Securities specified in a written request
or requests, made within 5 days after receipt of such written notice from the
Company, by the Holder, except as set forth in Section 7.b below

(b)               Underwriting. If the registration of which the Company gives
notice is for a registered public offering involving an underwriting, the
Company shall so advise the Holder as a part of the written notice given
pursuant to Section 7.a(i). In such event the right of any Holder to
registration pursuant to this Section 7 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their Registrable Securities through such
underwriting shall, together with the Company and the other parties distributing
their securities through such underwriting, enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
underwriting by the Company. Notwithstanding any other provision of this Section
7, if the underwriter determines that marketing factors require a limitation of
the number of shares to be underwritten, the underwriter may limit the number of
Registrable Securities to be included in the registration and underwriting,
subject to the terms of this Section 7. The Company shall so advise all holders
of the Company’s securities that would otherwise be registered and underwritten
pursuant hereto, and the number of shares of such securities, including
Registrable Securities, that may be included in the registration and
underwriting shall be allocated first to the Company and second to the Holders
and any other holders with registration rights on a pro rata basis based on the
total number of Registrable Securities held by the Holders and such other
holders. No such reduction shall (i) reduce the securities being offered by the
Company for its own account to be included in the registration and underwriting,
or (ii) reduce the amount of securities of the selling holders included in the
registration below twenty-five percent (25%) of the total amount of securities
included in such registration by all selling stockholders. No securities
excluded from the underwriting by reason of the underwriter’s marketing
limitation shall be included in such registration. For the avoidance of doubt,
nothing in this Section 7.b is intended to diminish the number of securities to
be included by the Company in the underwriting.

(c)               Registrable Securities. For purpose of this Section 7,
“Registrable Securities” means (i) the Shares and the Warrant Shares held by, or
issuable to, the Holder and (ii) any shares of voting securities issued as (or
issuable upon) a stock split, stock dividend or other distribution with respect
to, or in exchange or in replacement of, such Registrable Securities set forth
in clause (i), in each case, until the earliest to occur of (A) the date on
which a registration statement covering such securities has been declared
effective by the SEC and such security has been disposed of pursuant to such
effective registration statement, (B) the date on which such security is sold
pursuant to Rule 144, (C) the date on which such security ceases to be
outstanding or (D) the date on which the Holder thereof, together with its
affiliates, is able to dispose of all of its Registrable Securities in any 90
day period pursuant to Rule 144 (or any similar or analogous rule promulgated
under the Securities Act).



 6 

 

8.      Fees and Expenses. The Company shall pay the reasonable fees and
expenses of Purchaser in connection with the transactions contemplated hereby.

9.      Miscellaneous.

(a)               This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

(b)               This Agreement may be executed in two counterparts, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

(c)               The rights and benefits of this Agreement shall inure to the
benefit of, and be enforceable by the Company’s successors and assigns. The
rights and obligations of Purchaser under this Agreement may only be assigned
with the prior written consent of the Company.

[Signature Pages Follow]

 

 

 

 



 7 

 

The undersigned has executed this Agreement as of the date first set forth
above.

THE COMPANY:   AMYRIS, INC.   By:________________________   (Signature)  
Name:_____________________   Title:______________________       Address:   5885
Hollis Street, Suite 100   Emeryville, CA 94608   Attention: General Counsel



 

 

 



[Signature Page to Securities Purchase Agreement]



 

 

The undersigned has executed this Agreement as of the date first set forth
above. 



PURCHASER:   [____________]         ___________________________________  
(Signature)   Name:______________________________   Title:
______________________________       Address:   c/o                   
Attention:     Facsimile:     Email: 



 

 

 



[Signature Page to Common Stock Purchase Agreement]



 

 



EXHIBIT A

Form of Warrant

 A-1 

 



NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

COMMON STOCK PURCHASE WARRANT

 

AMYRIS, INC.



Warrant Shares: [_______] Issue Date: [______], 2019



THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, [_______] or its assigns (the “Holder”) is entitled, upon the terms
and subject to the limitations on exercise and the conditions hereinafter set
forth, at any time on or after the date hereof (the “Initial Exercise Date”) and
on or prior to the close of business on the two (2) year anniversary of the
Initial Exercise Date (the “Termination Date”) but not thereafter, to subscribe
for and purchase from Amyris, Inc., a Delaware corporation (the “Company”), up
to [_______] ([_______]) shares (as subject to adjustment hereunder, the
“Warrant Shares”) of Common Stock. The purchase price of one share of Common
Stock under this Warrant shall be equal to the Exercise Price, as defined in
Section 2(b).

Section 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Securities Purchase Agreement
(the “Purchase Agreement”), dated [_______], 2019, among the Company and the
Holder.

Section 2. Exercise.

a)                  Exercise of Warrant. Exercise of the purchase rights
represented by this Warrant may be made, in whole or in part, at any time or
times on or after the Initial Exercise Date and on or before the Termination
Date by delivery to the Company of a duly executed facsimile copy or PDF copy
submitted by electronic (or e-mail attachment) of the Notice of Exercise in the
form annexed hereto (“Notice of Exercise”). Within two (2) Trading Days
following the date of exercise as aforesaid, the Holder shall deliver the
aggregate Exercise Price for the shares specified in the applicable Notice of
Exercise by wire transfer or cashier’s check drawn on a United States bank
unless the cashless exercise procedure specified in Section 2(c) below is
specified in the applicable Notice of Exercise. No ink-original Notice of
Exercise shall be required, nor shall any medallion guarantee (or other type of
guarantee or notarization) of any Notice of Exercise form be required.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within three (3) Trading Days of the date the
final Notice of Exercise is delivered to the Company. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased. The Company shall maintain
records showing the number of Warrant Shares purchased and the date of such
purchases. The Company shall deliver any objection to any Notice of Exercise
within one (1) Business Day of receipt of such notice. The Holder and any
assignee, by acceptance of this Warrant, acknowledge and agree that, by reason
of the provisions of this paragraph, following the purchase of a portion of the
Warrant Shares hereunder, the number of Warrant Shares available for purchase
hereunder at any given time may be less than the amount stated on the face
hereof.



 1 

 

b)                  Exercise Price. The exercise price per share of the Common
Stock under this Warrant shall be $[____], subject to adjustment hereunder (the
“Exercise Price”).

c)                  Cashless Exercise. Notwithstanding anything contained herein
to the contrary, if a registration statement covering the resale of the Warrant
Shares subject to the applicable Notice of Exercise is not available for the
resale of such Warrant Shares, at any time after the six month anniversary of
the Initial Exercise Date, this Warrant may be exercised, in whole or in part,
at any time or times on or after the Initial Exercise Date and on or before the
Termination Date at the election of the Holder (in such Holder’s sole
discretion) by means of a “cashless exercise” in which the Holder shall be
entitled to receive a number of Warrant Shares equal to the quotient obtained by
dividing ((A-B) * (X)) by (A), where:

(A) = as applicable: (i) the VWAP on the Trading Day immediately preceding the
date of the applicable Notice of Exercise if such Notice of Exercise is (1) both
executed and delivered pursuant to Section 2(a) hereof on a day that is not a
Trading Day or (2) both executed and delivered pursuant to Section 2(a) hereof
on a Trading Day prior to the opening of “regular trading hours” (as defined in
Rule 600(b)(64) of Regulation NMS promulgated under the federal securities laws)
on such Trading Day, (ii) at the option of the Holder, either (y) the VWAP on
the Trading Day immediately preceding the date of the applicable Notice of
Exercise or (z) the Bid Price of the Common Stock on the principal Trading
Market as reported by Bloomberg L.P. as of the time of the Holder’s execution of
the applicable Notice of Exercise if such Notice of Exercise is executed during
“regular trading hours” on a Trading Day and is delivered within two (2) hours
thereafter (including until two (2) hours after the close of “regular trading
hours” on a Trading Day) pursuant to Section 2(a) hereof or (iii) the VWAP on
the date of the applicable Notice of Exercise if the date of such Notice of
Exercise is a Trading Day and such Notice of Exercise is both executed and
delivered pursuant to Section 2(a) hereof after the close of “regular trading
hours” on such Trading Day;

 



 2 

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

If Warrant Shares are issued in such a cashless exercise, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Warrant Shares shall take on the characteristics of the Warrants being
exercised, and the holding period of the Warrant Shares being issued may be
tacked on to the holding period of this Warrant.  The Company agrees not to take
any position contrary to this Section 2(c).

 

“Bid Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the bid price of the Common Stock for the time in question
(or the nearest preceding date) on the Trading Market on which the Common Stock
is then listed or quoted as reported by Bloomberg L.P. (based on a Trading Day
from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City time)), (b)  if
OTCQB or OTCQX is not a Trading Market, the volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on OTCQB or OTCQX as
applicable, (c) if the Common Stock is not then listed or quoted for trading on
OTCQB or OTCQX and if prices for the Common Stock are then reported in the “Pink
Sheets” published by OTC Markets Group, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if OTCQB or OTCQX is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on OTCQB or OTCQX as applicable, (c) if the Common Stock is not then listed or
quoted for trading on OTCQB or OTCQX and if prices for the Common Stock are then
reported in the “Pink Sheets” published by OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.

 



 3 

 

Notwithstanding anything herein to the contrary, on the Termination Date, if a
registration statement covering the resale of the Warrant Shares is not
available for the resale of the Warrant Shares, this Warrant shall be
automatically exercised via cashless exercise pursuant to this Section 2(c).

 

d)         Mechanics of Exercise.

i.Delivery of Warrant Shares Upon Exercise. Warrant Shares purchased hereunder
shall be transmitted by the Transfer Agent to the Holder by crediting the
account of the Holder’s or its designee’s balance account with The Depository
Trust Company through its Deposit or Withdrawal at Custodian system (“DWAC”) if
the Company is then a participant in such system and either (A) there is an
effective registration statement permitting the issuance of the Warrant Shares
to or resale of the Warrant Shares by the Holder or (B) the Warrant Shares are
eligible for resale by the Holder without volume or manner-of-sale limitations
pursuant to Rule 144, and otherwise by physical delivery of a certificate,
registered in the Company’s share register in the name of the Holder or its
designee, for the number of Warrant Shares to which the Holder is entitled
pursuant to such exercise to the address specified by the Holder in the Notice
of Exercise by the date that is the earlier of (i) two (2) Trading Days after
the delivery to the Company of the Notice of Exercise and (ii) one (1) Trading
Day after delivery of the aggregate Exercise Price to the Company (such date,
the “Warrant Share Delivery Date”). Upon delivery of the Notice of Exercise, the
Holder shall be deemed for all corporate purposes to have become the holder of
record of the Warrant Shares with respect to which this Warrant has been
exercised, irrespective of the date of delivery of the Warrant Shares, provided
that payment of the aggregate Exercise Price (other than in the case of a
cashless exercise) is received within two (2) Trading following delivery of the
Notice of Exercise. The Company agrees to maintain a transfer agent that is a
participant in the FAST program so long as this Warrant remains outstanding and
exercisable.

ii.                     Delivery of New Warrants Upon Exercise. If this Warrant
shall have been exercised in part, the Company shall, at the request of a Holder
and upon surrender of this Warrant certificate, at the time of delivery of the
Warrant Shares, deliver to the Holder a new Warrant evidencing the rights of the
Holder to purchase the unpurchased Warrant Shares called for by this Warrant,
which new Warrant shall in all other respects be identical with this Warrant.

iii.                  Rescission Rights. If the Company fails to cause the
Transfer Agent to transmit to the Holder the Warrant Shares pursuant to Section
2(d)(i) by the Warrant Share Delivery Date, then the Holder will have the right
to rescind such exercise.



 4 

 

iv.                  Compensation for Buy-In on Failure to Timely Deliver
Warrant Shares Upon Exercise. In addition to any other rights available to the
Holder, if the Company fails to cause the Transfer Agent to transmit to the
Holder the Warrant Shares in accordance with the provisions of Section 2(d)(i)
above pursuant to an exercise on or before the Warrant Share Delivery Date, and
if after such date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) or the Holder’s brokerage firm otherwise
purchases, shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder the
amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (1) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue times (2) the price at which the sell order giving rise to
such purchase obligation was executed, and (B) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored (in which case such exercise
shall be deemed rescinded) or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

v.                  No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.



 5 

 

vi.                  Charges, Taxes and Expenses. Issuance of Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such Warrant Shares, all
of which taxes and expenses shall be paid by the Company, and such Warrant
Shares shall be issued in the name of the Holder or in such name or names as may
be directed by the Holder; provided, however, that in the event that Warrant
Shares are to be issued in a name other than the name of the Holder, this
Warrant when surrendered for exercise shall be accompanied by the Assignment
Form attached hereto duly executed by the Holder and the Company may require, as
a condition thereto, the payment of a sum sufficient to reimburse it for any
transfer tax incidental thereto. The Company shall pay all Transfer Agent fees
required for same-day processing of any Notice of Exercise and all fees to the
Depository Trust Company (or another established clearing corporation performing
similar functions) required for same-day electronic delivery of the Warrant
Shares.

vii.                  Closing of Books. The Company will not close its
stockholder books or records in any manner which prevents the timely exercise of
this Warrant, pursuant to the terms hereof.

e)                  Holder’s Exercise Limitations. Notwithstanding anything to
the contrary contained herein, the Company shall not effect any exercise of this
Warrant, and a Holder shall not have the right to exercise any portion of this
Warrant, pursuant to Section 2 or otherwise, to the extent that after giving
effect to such issuance after exercise as set forth on the applicable Notice of
Exercise, the Holder (together with the Holder’s Affiliates, and any other
Persons acting as a group together with the Holder or any of the Holder’s
Affiliates (such Persons, “Attribution Parties”)), would beneficially own in
excess of the Beneficial Ownership Limitation (as defined below); provided, that
the Beneficial Ownership Limitation shall not apply in the event that the
Company obtains stockholder approval for issuances of shares of Common Stock in
excess of the Beneficial Ownership Limitation and otherwise satisfies the
requirements of Nasdaq Stock Market Rule 5635.  For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by the Holder
and Attribution Parties shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (i) exercise of the remaining, nonexercised portion of
this Warrant beneficially owned by the Holder or any of its Affiliates or
Attribution Parties and (ii) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any other Common Stock Equivalents) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Holder or any of its Affiliates or Attribution Parties.  Except as
set forth in the preceding sentence, for purposes of this Section 2(e),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder, it being
acknowledged by the Holder that the Holder is solely responsible for any
schedules required to be filed in accordance therewith. In addition, a
determination as to any group

 6 

 

status as contemplated above shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
For purposes of this Section 2(e), in determining the number of outstanding
shares of Common Stock, a Holder may rely on the number of outstanding shares of
Common Stock as reflected in (A) the Company’s most recent periodic or annual
report filed with the Commission, as the case may be, (B) a more recent public
announcement by the Company or (C) a more recent written notice by the Company
or the Transfer Agent setting forth the number of shares of Common Stock
outstanding.  Upon the written or oral request of a Holder, the Company shall
within two Trading Days confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the Holder or its Affiliates or Attribution Parties since the date as of
which such number of outstanding shares of Common Stock was reported. The
“Beneficial Ownership Limitation” shall be 19.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. The limitations
contained in this paragraph shall apply to a successor holder of this Warrant.

Section 3. Certain Adjustments.

a)      Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged. Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

b)      [INTENTIONALLY OMITTED]



 7 

 

c)      Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 3(a) above, if at any time after the Original Issue Date the Company
grants, issues or sells any Common Stock Equivalents or rights to purchase
stock, warrants, securities or other property pro rata to the record holders of
any class of shares of Common Stock (the “Purchase Rights”), then each Holder
will be entitled to acquire, upon the terms applicable to such Purchase Rights,
the aggregate Purchase Rights which the Holder could have acquired if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations on exercise hereof)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights.

d)      Pro Rata Distributions. During such time as this Warrant is outstanding,
if the Company shall declare or make any dividend or other distribution of its
assets (or rights to acquire its assets) to holders of shares of Common Stock,
by way of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction, but excluding any dividend that
results in adjustment to the Conversion Price pursuant to Section 3(a) above) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case, the Holder shall be entitled to participate in such Distribution to
the same extent that the Holder would have participated therein if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations on exercise hereof)
immediately before the date of which a record is taken for such Distribution,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the participation in such
Distribution.

e)      Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company,

 8 

 

directly or indirectly, in one or more related transactions consummates a stock
or share purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person or group of Persons whereby such other Person
or group acquires more than 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by the other Person or other Persons
making or party to, or associated or affiliated with the other Persons making or
party to, such stock or share purchase agreement or other business combination)
(each a “Fundamental Transaction”), then, the Holder shall have the right to
receive, for each Warrant Share that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction (as if the
exercise of the Warrant occurred immediately prior to the occurrence of such
Fundamental Transaction), at the option of the Holder (without regard to any
limitation in Section 2(e) on the exercise of this Warrant), the number of
shares of common stock of the successor or acquiring corporation or shares of
Common Stock of the Company, if it is the surviving corporation, and any
additional consideration (the “Alternate Consideration”) receivable as a result
of such Fundamental Transaction by a holder of the number of shares of Common
Stock for which this Warrant is exercisable immediately prior to such
Fundamental Transaction (without regard to any limitation in Section 2(e) on the
exercise of this Warrant). For purposes of any such exercise, the determination
of the Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction.

f)       Calculations. All calculations under this Section 3 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

g)      Notice to Holder.

i.      Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall within two (2)
Trading Days deliver to the Holder by facsimile or email a notice setting forth
the Exercise Price after such adjustment and any resulting adjustment to the
number of Warrant Shares and setting forth a brief statement of the facts
requiring such adjustment.



 9 

 

ii.      Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
delivered by facsimile or email to the Holder at its last facsimile number or
email address as it shall appear upon the Warrant Register of the Company, at
least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided that the failure to deliver such notice or any defect
therein or in the delivery thereof shall not affect the validity of the
corporate action required to be specified in such notice. To the extent that any
notice provided in this Warrant constitutes, or contains, material, non-public
information regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K. The Holder shall remain entitled to exercise this Warrant during
the period commencing on the date of such notice to the effective date of the
event triggering such notice except as may otherwise be expressly set forth
herein.

Section 4. Transfer of Warrant.

a)      Transferability. Subject to compliance with any applicable securities
laws and the conditions set forth in Section 4(d) hereof and to the provisions
of Section 4(a) of the Warrant Exercise Agreement, this Warrant and all rights
hereunder are transferable, in

 10 

 

whole or in part, upon surrender of this Warrant at the principal office of the
Company or its designated agent, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer. Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. Notwithstanding anything herein to
the contrary, the Holder shall not be required to physically surrender this
Warrant to the Company unless the Holder has assigned this Warrant in full, in
which case, the Holder shall surrender this Warrant to the Company within three
(3) Trading Days of the date the Holder delivers an assignment form to the
Company assigning this Warrant full. The Warrant, if properly assigned in
accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.

b)      New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the original issue date and shall be identical with
this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.

c)      Warrant Register. The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

d)      Transfer Restrictions. If, at the time of the surrender of this Warrant
in connection with any transfer of this Warrant, the transfer of this Warrant
shall not be either (i) registered pursuant to an effective registration
statement under the Securities Act and under applicable state securities or blue
sky laws or (ii) eligible for resale without volume or manner-of-sale
restrictions or current public information requirements pursuant to Rule 144,
the Company may require, as a condition of allowing such transfer, that the
Holder or transferee of this Warrant, as the case may be, comply with the
provisions of Section 4(a) of the Warrant Exercise Agreement.

e)      Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.



 11 

 

Section 5. Miscellaneous.

a)      No Rights as Stockholder Until Exercise. This Warrant does not entitle
the Holder to any voting rights, dividends or other rights as a stockholder of
the Company prior to the exercise hereof as set forth in Section 2(d)(i), except
as expressly set forth in Section 3.

b)      Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

c)      Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

d)      Authorized Shares.

1.                  During the period the Warrant is outstanding from and after
the Initial Exercise Date, the Company covenants that it will reserve from its
authorized and unissued Common Stock a sufficient number of shares to provide
for the issuance of the Warrant Shares upon the exercise of any purchase rights
under this Warrant. The Company further covenants that its issuance of this
Warrant shall constitute full authority to its officers who are charged with the
duty of issuing the necessary Warrant Shares upon the exercise of the purchase
rights under this Warrant. The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market upon which the Common Stock may be listed.
The Company covenants that all Warrant Shares which may be issued upon the
exercise of the purchase rights represented by this Warrant will, upon exercise
of the purchase rights represented by this Warrant and payment for such Warrant
Shares in accordance herewith, be duly authorized, validly issued, fully paid
and nonassessable and free from all taxes, liens and charges created by the
Company in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue).



 12 

 

2.                  Except and to the extent as waived or consented to by the
Holder, the Company shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such actions as may be necessary or appropriate to protect the rights of Holder
as set forth in this Warrant against impairment. Without limiting the generality
of the foregoing, the Company will (i) not increase the par value of any Warrant
Shares above the amount payable therefor upon such exercise immediately prior to
such increase in par value, (ii) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Warrant Shares upon the exercise of this Warrant and (iii) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

3.                  Before taking any action which would result in an adjustment
in the number of Warrant Shares for which this Warrant is exercisable or in the
Exercise Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.

e)      Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Warrant Exercise Agreement.

f)       Restrictions. The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered and the Holder does not
utilize cashless exercise, will have restrictions upon resale imposed by state
and federal securities laws.

g)      Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to the Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

h)      Notices. Any notice, request or other document required or permitted to
be given or delivered to the Holder by the Company shall be delivered in
accordance with the notice provisions of the Warrant Exercise Agreement.



 13 

 

i)       Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

j)       Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

k)      Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

l)       Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.

m)   Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

n)      Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

********************

(Signature Page Follows)

 

 

 



 14 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

 

 

AMYRIS, INC.

 

 

 

By:__________________________________________

Name:

Title:

 

 

 

 

 

 

 

[Signature page to Warrant]

 



 

 

NOTICE OF EXERCISE

 

To: AMYRIS, INC.

 

(1)   The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

(2)   Applicable Exercise Price: $

(3)   Payment shall take the form of (check applicable box):

[ ] in lawful money of the United States; or

[ ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c).

(4)   Please issue said Warrant Shares in the name of the undersigned or in such
other name as is specified below:

_______________________________

 

 

The Warrant Shares shall be delivered to the following DWAC Account Number:

 

_______________________________

 

_______________________________

 

_______________________________

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:
______________________________________________________________

Signature of Authorized Signatory of Investing Entity:
_______________________________________

Name of Authorized Signatory:
__________________________________________________________

Title of Authorized Signatory:
___________________________________________________________

Date:
____________________________________________________________________________

 

 



 

 

ASSIGNMENT FORM

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 



Name:   (Please Print)     Address:   (Please Print)     Phone Number:      
Email Address:        Dated: _______________ __, ______       Holder’s
Signature:                                                                
Holder’s Address:                                                              







 

 





